COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Blake Anthony Monakino v. The State of Texas

Appellate case number:      01-14-00361-CR

Trial court case number:    1397016

Trial court:                174th Judicial District Court of Harris County

        On August 4, 2015, this Court granted appellant’s “Motion For Order Requiring
Clerk To Comply With This Court’s Previous Order of April 16, 2015,” noting that the
reporter had timely complied with this Court’s Order of Abatement, issued on April 16,
2015, but that the trial clerk had not yet filed the requested supplemental clerk’s record
containing the amended certification clarifying appellant’s right of appeal. On September
29, 2015, a compliant supplemental clerk’s record with the trial court’s amended
certification stating that this is not a plea-bargain case and that appellant has the right of
appeal, signed on August 13, 2015, was filed in this Court.
        Accordingly, we REINSTATE this case on this Court’s active docket.
Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 2, 38.6(a), (d). The State’s appellee’s brief, if any, is
ORDERED to be filed no later than 30 days from the filing of appellant’s brief. See id.
38.6(b).
        Furthermore, because appellant is represented by counsel, his pro se letter-motion,
filed on September 14, 2015, requesting the amended certification of his right of appeal
and a tape recording, is DISMISSED. See Scheanette v. State, 144 S.W.3d 503, 505 n.2
(Tex. Crim. App. 2004) (no entitlement to hybrid representation).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    

Date: October 8, 2015